OPINION — AG — **** PUBLIC TRUST AUTHORITY — LIMITATIONS ON AUDITING OF BOOKS **** (1) THE TRUST AUTHORITIES CREATED UNDER 2 O.S. 1970 Supp., 157.1 [2-157.1] ET SEQ MAY NOT LAWFULLY EMPLOY THE SERVICES OF AN ACCOUNTANT OR ACCOUNTANTS, OTHER THAN THE STATE EXAMINER AND INSPECTOR, TO MAKE PERIODIC AUDITS OF ITS BOOKS AND FISCAL ACCOUNTS. (2) A TRUST AUTHORITY CREATED UNDER 2 O.S. 1970 Supp., 157.1 [2-157.1] ET SEQ MAY LAWFULLY EMPLOY PRIVATE ACCOUNTING FIRMS TO RECOMMEND STANDARDS AND SYSTEMS OF ACCOUNTING. (3) A TRUST AUTHORITY CREATED BY 2 O.S. 1970 Supp., 157.1 [2-157.1] ET SEQ MUST BE AUDITED BY THE STATE EXAMINER AND INSPECTOR ON AN ANNUAL BASIS. CITE: 60 O.S. 1961 175.24 [60-175.24] (PAUL C. DUNCAN)